Citation Nr: 1331898	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a psychiatric disability.

The Board notes it denied the Veteran's claim for service connection for dyslexia in December 1986.  He sought to reopen this claim in 2007.  By rating action dated January 2008, the RO concluded new and material evidence had not been received and denied the Veteran's claims for service connection for dyslexia and cerebral dysfunction.  Following receipt of the Veteran's notice of disagreement, the RO issued a statement of the case addressing these matters in September 2008.  Since a substantive appeal was not received, this determination is limited to the issue set forth on the preceding page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues service connection is warranted for a psychiatric disability.  He asserts that while he was in service, he was given menial jobs, and that he was mocked and ridiculed.  He claims he was threatened by other soldiers when he was not able to heat the barracks.  He maintains that being ridiculed led to a loss of self-esteem and depression, and this led to his current psychiatric disability.

In a statement dated April 1981, a private psychologist reported that test results suggested the Veteran had a learning disability from which he had suffered throughout most of his life.  Additional records reflect diagnoses including dyslexia, obsessive-compulsive personality and dysthymic disorder.  

After reviewing the Veteran's records, a private physician related in May 1987 that it appeared some of his present condition, in which he was psychologically unable to work, partly on the basis of dyslexia, conceivably could have been made worse by his stressful duty in service.  The examiner referred to the Veteran's many adjustment problems in service.

The Veteran was seen by a private physician in July 2013.  He noted the injustices that had been visited upon him in service, and spoke of being threatened by colleagues who said they would kill him if he could not straighten things out.  The diagnoses were dysthymic disorder, reading disorder, adjustment disorder with anxiety and depressed mood, posttraumatic stress disorder, and obsessive-compulsive personality by history.  The examiner commented the Veteran's self-esteem had been assaulted to the extent his anxiety and depression overwhelmed him, and concluded this had started and was aggravated in service.  

The service treatment records are unavailable.  It is not clear from the record whether there are personnel records that might tend to corroborate the Veteran's allegations he was punished in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should attempt to obtain any personnel records.

2.  The RO should schedule a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that any acquired psychiatric disability is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  The RO should then review the record, ensure all development sought is completed, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


